Citation Nr: 0600216	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
complications of coronary artery disease, peripheral vascular 
disease, and peripheral neuropathy, claimed as secondary to 
exposure to herbicides during service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in August 2002.  

This matter was previously before the Board in April 2004.  

This matter is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The Board notes that in a September 2005 statement in support 
of claim, sent by the veteran to the Huntington RO, the 
veteran indicated that in response to a June 20, 2005 letter 
(which the Board notes is the supplemental statement of the 
case), he had sent 19 pages of material from Marines of 
Vietnam, which he claimed showed the maneuvers his unit made, 
the trucks they drove, and the narrative of their movements.  

The Board notes that this information does not appear to have 
been associated with the claims folder.  

In her October 2005 written argument, the veteran's 
representative noted that the veteran had reported sending 19 
pages from the Marines of Vietnam, which profiled his unit.  
She observed that this information was not in the claims 
folder and that it had to be associated with the claims 
folder prior to final appellate review.  She further stated 
that they were not waiving local office jurisdiction.  

Based upon the above, the Board has no other alternative but 
to remand this matter.

Accordingly, this matter is remanded for the following:  

1.  The AMC should forward the veteran's 
claims folder onto the Huntington, West 
Virginia, RO. 

2.  The Huntington RO should attempt to 
associate with the record copies of the 
documents claimed to have been sent by 
the veteran in his September 2005 
statement in support of claim.  If these 
documents cannot be located, the RO 
should contact the veteran and request 
that he resubmit this documentation.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



